Citation Nr: 1726793	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a combined disability rating in excess of 80 percent since March 9, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1999.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the appeal is now with the RO in Togus, Maine.

This appeal was remanded by the Board in December 2011 and July 2013 for additional development and is now ready for adjudication. 


FINDING OF FACT

1.  Prior to March 9, 2006, the Veteran was rated at 10 percent each for degenerative arthritis of the right wrist and degenerative arthritis of the left wrist, and a bilateral factor of 1.9 was applied to these disabilities, which combined to be evaluated at 21 percent disabling; he also had 1 other disability rated at 30 percent, 3 other disabilities rated at 20 percent disabling, and 2 other disabilities rated at 10 percent disabling; when combined as required, these disabilities result in a total disability rating of 80 percent.

2.  From March 9, 2006, onwards, the Veteran was rated at 10 percent each for degenerative arthritis of the right wrist, degenerative arthritis of the left wrist, and radiculopathy of the left arm, and a bilateral factor of 2.7 was applied to these disabilities, which combined to be evaluated at 30 percent disabling; he also had 1 other disability rated at 30 percent, 3 other disabilities rated at 20 percent disabling, and 2 other disabilities rated at 10 percent disabling; when combined as required, these disabilities result in a total disability rating of 80 percent.


CONCLUSION OF LAW

The criteria for a combined rating in excess of 80 percent since March 9, 2006, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.25, 4.26 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

This appeal was previously remanded because the Board found that the remand of other claims could have affected the calculation of the Veteran's rating and his bilateral factor.  As the previous issues have now been resolved, the claim is now ready for adjudication.

Bilateral Factor

The Veteran asserts that VA erroneously calculated his bilateral factor, which in turn prevents VA from assigning him a combined rating in excess of 80 percent.

To determine his combined rating for the respective periods and for determining his compensation rate, the ratings are not simply added together.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from this 40 percent efficiency, the effect of a further 30 percent disability is to leave only 70 percent of the efficiency remaining after consideration of the first disability, or 28 percent efficiency altogether.  The individual is thus 72 percent disabled, as shown in Table I opposite 60 percent and under 30 percent.  38 C.F.R. § 4.25.

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.  For example, with disabilities evaluated at 60 percent, 20 percent, 10 percent and 10 percent (the two 10's representing bilateral disabilities), the order of severity would be 60, 21 and 20.  The 60 and 21 combine to 68 percent and the 68 and 20 to 74 percent, converted to 70 percent as the final degree of disability.  38 C.F.R. § 4.26.

After analyzing and applying the Combined Ratings Table to the Veteran's assigned disability ratings, the Board finds the Veteran's combined disability rating of 80 percent throughout the appeal period is accurate.  38 C.F.R. §§ 4.25, 4.26 (2016).

Initially, the Board notes that since March 9, 2006, he has received a combined rating of 80 percent.  He was later granted service connection for left arm radiculopathy at 10 percent as of January 11, 2012.  However, his overall combined rating remained unchanged.  The Board will analyze both the period before and after January 11, 2012.  

For the period prior to January 11, 2012, the Veteran's bilateral factor is based on his degenerative arthritis of the right and left wrists, each rated at 10 percent.  After the two ratings are combined, they yield a combined rating of 19 percent.  Following the regulations set forth by 38 C.F.R. § 4.26, the bilateral factor of 1.9 results from multiplying 19 percent by 10 percent.  After the 1.9 percent bilateral factor is added to 19 percent, it totals 20.9 percent, which is then rounded up to 21 percent.  

Starting from the Veteran's highest rated disability to his lower rated disability while utilizing Table I from 38 C.F.R. § 4.25, the 30 percent migraine rating is combined with the 21 percent rating for degenerative arthritis of the bilateral wrists to yield 45 percent.  The 45 percent rating is combined with the 20 percent rating for a left knee condition to yield 56 percent.  The 56 percent rating is combined with the 20 percent rating for cervical spondylosis to yield 65 percent.  The 65 percent rating is combined with the 20 percent rating for lumbar strain to yield 72 percent.  The 72 percent is combined with the 10 percent rating for myofascial pain syndrome to yield 75 percent.  The 75 percent is combined with the 10 percent rating for a calcaneal spur to yield 78 percent.  The 78 percent is rounded up to 80 percent.  The 80 percent rating represents the Veteran's combined rating for the period prior to January 11, 2012, after taking into consideration the accurate bilateral factor.

For the period since January 11, 2012, the Veteran's bilateral factor is based on his degenerative arthritis of the right wrist, degenerative arthritis of the left wrist, and left arm radiculopathy, each rated at 10 percent.  After the three ratings are combined, they yield a combined rating of 27.

Following the regulations set forth by 38 C.F.R. § 4.26, the bilateral factor of 2.7 results from multiplying 27 percent by 10 percent.  After the 2.7 bilateral factor is added to 27 percent, it totals 29.7 percent, which is then rounded up to 30 percent.  

Starting from the Veteran's highest rated disability to his lower rated disability while utilizing Table I from 38 C.F.R. § 4.25, the 30 percent migraine rating is combined with the 30 percent rating for degenerative arthritis of the bilateral wrists and left arm radiculopathy to yield 51 percent.  The 51 percent rating is combined with the 20 percent rating for a left knee condition to yield 61 percent.  The 61 percent rating is combined with the 20 percent rating for cervical spondylosis to yield 69 percent.  The 69 percent rating is combined with the 20 percent rating for lumbar strain to yield 75 percent.  The 75 percent is combined with the 10 percent rating for myofascial pain syndrome to yield 78 percent.  The 78 percent is combined with the 10 percent rating for a calcaneal spur to yield 80 percent.  The 80 percent rating represents the Veteran's combined rating for the period since January 11, 2012 after taking into consideration the accurate bilateral factor.

Consequently, VA appropriately assigned a combined disability rating of 80 percent during the appeal period.  Thus, the Veteran's claim for entitlement to a combined disability rating in excess of 80 percent must be denied.


ORDER

A combined rating in excess of 80 percent since March 9, 2006, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


